Citation Nr: 0802043	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


ISSUES

Entitlement to service connection for bladder cancer, also 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The veteran also perfected a claim of entitlement to service 
connection for a left shoulder injury.  In a September 2006 
rating decision, the RO granted this claim.


FINDING OF FACT

Bladder cancer was not manifested in service or within one 
year of separation therefrom, and the competent evidence 
preponderates against a finding that it is attributable to 
service, to include any exposure to Agent Orange therein.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service, to include as due to herbicide exposure, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.  A letter dated in June 2003 told 
the veteran that VA would make reasonable efforts to obtain 
evidence necessary to support his claim.  He was asked to 
identify any VA or private medical treatment.  The various 
types of evidence that might support his claim were listed.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.  The veteran was 
informed of what the evidence needed to show to support 
service connection claims.

In a July 2003 letter, the RO told the veteran to submit any 
records in his possession that he had not already submitted.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

The veteran has contended that his bladder cancer is related 
to his active service.  He has stated that it is due to his 
exposure to Agent Orange and also indicated that he believes 
it is related to urinary symptoms he experienced in service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and malignant 
tumors become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

The veteran's service medical records show that in January 
1968, he complained of blood in his urethra after voiding.  
Following examination, which included hospitalization for 
four days, the veteran was diagnosed with hemorrhagic 
prostatitis and discharged to duty.  In August 1969, the 
veteran was diagnosed with acute urethritis.  When examined 
for discharge in June 1970, the veteran's genitourinary 
system was normal.

A document from the National Personnel Records Center 
indicates the veteran served in Vietnam from December 1967 to 
August 1968.

November 1995 private treatment records show the veteran 
underwent bladder biopsy and was diagnosed with papillary 
transitional cell carcinoma.  A tumor was removed from the 
left lateral wall of his bladder.

VA records dated from November 2003 to August 2006 show the 
veteran underwent continued monitoring of his bladder cancer.  
The results were consistently negative.

In August 2006, the veteran underwent examination with QTC 
Services.  The veteran reported his history of bladder 
carcinoma since 1995.  At that time, he underwent cystoscopic 
removal of a tumor.  Treatment had been completed.  
Currently, the veteran did not suffer any malignancy or 
treatment residuals.  The examiner reviewed the veteran's 
service medical records in detail, including his 
hospitalization in January 1968.  Following examination, the 
diagnosis was bladder carcinoma, status post removal.  The 
examiner opined that the current bladder cancer was less 
likely as not caused by the urological conditions the veteran 
was treated for while in service.  The diagnosed conditions 
in service were prostatitis and urethritis.  A cystoscopy 
done in January 1968 revealed no evidence of bladder cancer 
or mass.  It was possible that a very small tumor was 
undetected or undetectable at that initial cystoscopy, but it 
was less likely than not.

In May 2007, the veteran testified before the undersigned.  
He described when he had blood in his urine in 1968.  He 
stated that his condition cleared with the use of 
antibiotics.  He underwent no surgery at that time.  The 
veteran had no current symptoms, other than the stress 
involved with worrying about whether his cancer would 
reoccur.  His private physician told him orally that it was 
possible a cancerous cell was introduced when he was examined 
in service.

Based on a review of the record, the Board finds that service 
connection for bladder cancer is not warranted.  First, the 
Board notes the veteran's contention that his exposure to 
Agent Orange in service led to his diagnosis of bladder 
cancer.  While the objective evidence shows the veteran 
served in Vietnam during the applicable time period, cancer 
of the bladder is not a disability that is subject to 
presumptive service connection for those veterans who were 
exposed to Agent Orange.  Therefore, service connection on 
this basis is not warranted.

Secondly, the veteran has contended that his bladder cancer 
is related to his treatment for a urinary disorder during 
active duty.  While the veteran's service medical records do 
show treatment for a urinary disorder and diagnosis of 
hemorrhagic prostatitis, the competent evidence of record 
establishes that the veteran's bladder cancer is not related 
to any diagnosis he received in service.  The only competent 
opinion of record, that of the QTC examiner, determined that 
it was less likely than not that the veteran's bladder cancer 
was related to his in-service symptoms.

While the QTC examiner indicated it was possible a very small 
tumor went undetected at that time, and the veteran's private 
physician told him it was possible that cancerous cells were 
introduced at that time, these are not opinions on which the 
Board may base an award of service connection.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Thus, although on initial review the QTC examiner's statement 
and the private physician's opinion, as relayed by the 
veteran, appear to support his claim, a close reading shows 
that they do not.  The opinions are both equivocal and 
speculative and, at most, do little more than propose that it 
is possible the veteran's bladder cancer is related to 
service.  The QTC examiner clarified that, while it was 
possible, it was less than likely.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  These stated 
opinions, then, fall short of the level of certainty 
necessary for the Board to award service connection on this 
basis.

Finally, while service connection for malignant tumors may be 
presumed if they are manifest to a compensable degree within 
one year of separation, the veteran did not manifest bladder 
cancer until November 1995, more than twenty-five years after 
separation from service.

While the veteran believes that his bladder cancer is either 
due to his exposure to herbicides in service or related to 
his urinary treatment in service, he has not been shown to 
have the requisite medical knowledge or training to provide a 
competent opinion as to this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the evidence preponderates against the claim of 
entitlement to service connection for bladder cancer, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bladder cancer, also claimed as due to 
exposure to herbicides, is denied.




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


